Case: 16-12644       Date Filed: 02/13/2019       Page: 1 of 7


                                                                    [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-12644
                              ________________________

          D.C. Docket Nos. 1:15-cv-00349-KD-M; 1:13-cr-00112-KD-M-1



ADRIAN LACEY,

                                                                      Petitioner-Appellant,
                                            versus

UNITED STATES OF AMERICA,

                                                                     Respondent-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                              _______________________

                                    (February 13, 2019)

Before TJOFLAT, WILLIAM PRYOR, and GILMAN, * Circuit Judges.

GILMAN, Circuit Judge:




*
 Honorable Ronald L. Gilman, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 16-12644     Date Filed: 02/13/2019    Page: 2 of 7


      This appeal concerns the district court’s decision to deny Adrian Lacey’s

motion under 28 U.S.C. § 2255 to set aside his sentence. Lacey pleaded guilty to

conspiracy to commit income-tax fraud, wire fraud, and aggravated identity theft.

The court sentenced him to 106 months of imprisonment.

      Lacey argued in his § 2255 motion that he was subjected to ineffective

assistance of counsel because he allegedly directed his attorney to file a notice of

appeal following sentencing, but his attorney failed to do so. The district court

denied Lacey’s motion without conducting an evidentiary hearing. For the reasons

set forth below, we affirm the judgment of the district court.

                                I.    BACKGROUND

      In a written Plea Agreement, Lacey stated that he was “mentally competent

to understand this Plea Agreement” and that he “read this Plea Agreement and

carefully reviewed every part of it with [his] attorney.” As part of the Plea

Agreement, Lacey “knowingly and voluntarily waive[d] the right to file a direct

appeal or any collateral attack.” But Lacey reserved the right to file a direct appeal

of “any sentence imposed in excess of the statutory maximum” or “any sentence

which constitutes an upward departure or variance from the advisory guideline

range.” He also reserved the right to file a claim of ineffective assistance of

counsel in a direct appeal or in a motion filed under 28 U.S.C. § 2255. Finally, the

Plea Agreement contained a provision stating that “[i]f the defendant receives a


                                          2
              Case: 16-12644     Date Filed: 02/13/2019    Page: 3 of 7


sentence within or below the advisory guidelines range, this plea agreement shall

serve as the defendant’s express directive to defense counsel to timely file a

‘Notice of Non [sic]-Appeal’ following sentencing, signed by the defendant.”

      Lacey’s Presentence Report (PSR) calculated a United States Sentencing

Guidelines range of 130 to 160 months’ imprisonment for the conspiracy and wire

fraud counts, followed by 24 months of imprisonment for the

aggravated-identify-theft count. Neither the government nor Lacey had any

objections to the PSR. The district court sentenced Lacey to a total of 106 months’

imprisonment. After imposing sentence, the court explained to Lacey his appellate

rights, and Lacey confirmed that he understood those rights. Lacey and his

attorney thereafter signed and filed a “Notice of No Appeal.” That Notice states,

among other things, that the court had advised Lacey of his appellate rights and

that Lacey had consulted with his attorney about filing an appeal. It also states that

Lacey’s attorney explained the advantages and disadvantages of filing an appeal

and that Lacey’s decision to not appeal was “both knowing and voluntary.”

      Lacey subsequently filed a pro se motion under 28 U.S.C. § 2255 to vacate,

set aside, or correct his sentence. He argued, among other things, that he was

denied the effective assistance of counsel because his attorney failed to file a

Notice of Appeal. Lacey later supplemented his § 2255 motion, alleging that he

“told [his] counselor that he wished to appeal his sentence,” but that his attorney


                                          3
               Case: 16-12644      Date Filed: 02/13/2019    Page: 4 of 7


failed to file. Specifically, Lacey wanted to appeal the district court’s decision to

not give him a credit for the time that he had served in a county jail. Lacey

contended that his attorney told him “that he [the attorney] would see that it gets

taken care of and asked [Lacey] to sign a form.” According to Lacey’s supplement

to his motion, he thought this form was a Notice of Appeal.

      The magistrate judge issued a Report and Recommendation, determining

that Lacey’s § 2255 claim should be denied because Lacey had signed and filed the

Notice of No Appeal form. Thereafter, the district court adopted the Report and

Recommendation and denied Lacey’s § 2255 motion without holding an

evidentiary hearing. Lacey appealed, and this court issued a Certificate of

Appealability on the issue of whether the court erred in not holding a hearing

before denying Lacey’s motion.


                           II.    STANDARD OF REVIEW

      This court reviews a district court’s denial of an evidentiary hearing on a

§ 2255 motion under the abuse-of-discretion standard. Aron v. United States, 291

F.3d 708, 714 n.5 (11th Cir. 2002) (“Other circuits have applied the abuse of

discretion standard to denials of § 2255 evidentiary hearings . . . and we believe

that is the correct standard.”). “A district court abuses its discretion ‘if it applies an

incorrect legal standard, applies the law in an unreasonable or incorrect manner,

follows improper procedures in making a determination, or makes findings of fact
                                            4
               Case: 16-12644     Date Filed: 02/13/2019    Page: 5 of 7


that are clearly erroneous.’” Aycock v. R.J. Reynolds Tobacco Co., 769 F.3d 1063,

1068 (11th Cir. 2014) (quoting Brown v. Ala. Dep’t of Transp., 597 F.3d 1160,

1173 (11th Cir. 2010)).

                                  III.   DISCUSSION


      If a prisoner who files a motion under 28 U.S.C. § 2255 “alleges facts that, if

true, would entitle him to relief, then the district court should order an evidentiary

hearing and rule on the merits of his claim.” Aron, 291 F.3d at 715 (quoting

Holmes v. United States, 876 F.2d 1545, 1552 (11th Cir. 1989)). But “the district

court is not required to grant an evidentiary hearing when the defendant’s claims

are affirmatively contradicted by the record evidence, nor is a hearing required if

the claims are grounded upon generalizations that are unsupported by the record

evidence.” Rosin v. United States, 786 F.3d 873, 878 (11th Cir. 2015).

      The Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984),

announced the standard for criminal defendants claiming ineffective assistance of

counsel. “First, the defendant must show that counsel’s performance was

deficient.” Id. at 687. Counsel’s performance is deficient when it “[falls] below an

objective standard of reasonableness.” Id. at 688. “Second, the defendant must

show that the deficient performance prejudiced the defense.” Id. at 687. The

Court in Roe v. Flores-Ortega, 528 U.S. 470 (2000), applied that test to claims that

counsel was ineffective for failing to file a notice of appeal. “[A] lawyer who
                                           5
               Case: 16-12644     Date Filed: 02/13/2019     Page: 6 of 7


disregards specific instructions from the defendant to file a notice of appeal acts in

a manner that is professionally unreasonable.” Id. at 477. “This is so because a

defendant who instructs counsel to initiate an appeal reasonably relies upon

counsel to file the necessary notice . . . . [F]iling a notice of appeal is a purely

ministerial task, and the failure to file reflects inattention to the defendant’s

wishes.” Id.

      The government argues on appeal that Lacey was not prejudiced by his

attorney’s alleged deficient performance because Lacey waived his appellate rights

when he knowingly and voluntarily entered into the Plea Agreement and signed the

Notice of No Appeal. We find the government’s argument persuasive. Pursuant to

the Plea Agreement, Lacey waived his right to appeal unless his sentence exceeded

the statutory maximum or constituted an upward departure or variance from the

advisory guidelines range. Lacey’s sentence was actually below the guidelines

range, so neither of those exceptions apply. His right to appeal was therefore

waived under the Plea Agreement. Accordingly, even if Lacey’s counsel was

deficient because he failed to adhere to Lacey’s request to file a Notice of Appeal,

we conclude that Lacey was not prejudiced by this alleged deficiency. The district

court therefore did not abuse its discretion when it denied Lacey’s motion without

conducting an evidentiary hearing.




                                            6
       Case: 16-12644   Date Filed: 02/13/2019   Page: 7 of 7




                        IV.   CONCLUSION

The judgment of the district court is accordingly AFFIRMED.




                                7